Title: From Alexander Hamilton to William Rawle, 13 March 1792
From: Hamilton, Alexander
To: Rawle, William



Sir
Treasury DepartmentMarch 13 1792

A foreign attachment at the suit of Paulus Kok against Theodosius Gerhardus Bosch was served on the Secretary of the Treasury and on the Register out of one of the Courts of Pennsylvania by William Will, Esquire, Sheriff of the City and County of Philadelphia, with summons, as garnishees. The Defendant was supposed by the Plaintiff to be a Creditor of the United States, which, in fact, is the case. I consider it as important that measures should be taken to ascertain how far the Stock standing on the public books, in the name of a public Creditor, is affected by such proceedures.
It is my wish that the right of parties to attach the public Stock may be seriously examined and contested—and in a way that will finally secure a decision in the Supreme Court of the United States. I deem it of considerable moment that such a right should not appear to exist.

You will be pleased to communicate the matter to the Attorney General, that the United States may avail themselves of his cooperation, and I shall also make the case known to him.
I am, Sir, with great consideration,   Sir, Your Mo. Obed Servant
Alexander Hamilton
Wm Rawle Esquire
